Exhibit 10.2
Amended and Restated LIBOR Addendum
to Amended and Restated Loan and Security Agreement
     This Amended and Restated LIBOR Addendum to Amended and Restated Loan and
Security Agreement (this “Addendum”) is entered into as of July 11, 2008, by and
between COMERICA BANK (“Bank”) and SANTARUS, INC. (“Borrower”). This Addendum
supplements the terms of the Amended and Restated Loan and Security Agreement
(the “Loan Agreement”) of even date herewith.
      1. Definitions.
          (a) Advance. As used herein, “Advance” means a borrowing requested by
Borrower and made by Bank under the Loan Agreement, including a LIBOR Option
Advance and/or a Prime Rate Option Advance (as hereafter defined).
          (b) Business Day. As used herein, “Business Day” means any day that is
not a Saturday, Sunday, or other day on which banks in the State of California
are authorized or required to close.
          (c) LIBOR. As used herein, “LIBOR” means the rate per annum (rounded
upward if necessary, to the nearest whole 1/8 of 1%) and determined pursuant to
the following formula:

             
 
   LIBOR =   Base LIBOR    
 
     
 
100% — LIBOR Reserve Percentage    

               (1) “Base LIBOR” means the rate per annum determined by Bank at
which deposits for the relevant LIBOR Period would be offered to Bank in the
approximate amount of the relevant LIBOR Option Advance in the interbank LIBOR
market selected by Bank, upon request of Bank at 10:00 a.m. California time, on
the day that is the first day of such LIBOR Period.
               (2) “LIBOR Reserve Percentage” means the reserve percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for “Eurocurrency Liabilities” (as defined in Regulation D of the
Federal Reserve Board, as amended), adjusted by Bank for expected changes in
such reserve percentage during the applicable LIBOR Period.
          (d) LIBOR Business Day. As used herein, “LIBOR Business Day” means a
Business Day on which dealings in Dollar deposits may be carried out in the
interbank LIBOR market.
          (e) LIBOR Period. As used herein, “LIBOR Period” means, with respect
to a LIBOR Option Advance:
               (1) initially, the period commencing on, as the case may be, the
date the Advance is made or the date on which the Advance is converted to a
LIBOR Option Advance, and continuing for, in every case, a 30-, 60-, or 90-day
period thereafter so long as the LIBOR Option is quoted for such period in the
applicable interbank LIBOR market, as such period is selected by Borrower in the
Loan Advance/Paydown Request Form as provided in the Loan Agreement or in the
Prime Rate/Libor Rate Advance Request Form as provided in this Addendum; and
               (2) thereafter, each period commencing on the last day of the
next preceding LIBOR Period applicable to such LIBOR Option Advance and
continuing for, in every case, a 30-, 60-, or 90-day period thereafter so long
as the LIBOR Option is quoted for such period in the applicable interbank LIBOR
market, as such period is selected by Borrower in the Prime Rate/Libor Rate
Advance Request Form as provided in this Addendum.
          (f) Regulation D. As used herein, “Regulation D” means Regulation D of
the Board of Governors of the Federal Reserve System as amended or supplemented
from time to time.
          (g) Regulatory Development. As used herein, “Regulatory Development”
means any or all of the following: (i) any change in any law, regulation or
interpretation thereof by any public authority (whether or not having

-1-



--------------------------------------------------------------------------------



 



the force of law); (ii) the application of any existing law, regulation or the
interpretation thereof by any public authority (whether or not having the force
of law); and (iii) compliance by Bank with any request or directive (whether or
not having the force of law) of any public authority.
     2. Interest Rate Options. Borrower shall have the following options
regarding the interest rate to be paid by Borrower on Advances under the Loan
Agreement:
          (a) A rate equal to three percent (3.00%) above Bank’s LIBOR, (the
“LIBOR Option”), which LIBOR Option shall be in effect during the relevant LIBOR
Period; or
          (b) A rate equal to one half of one percent (0.50%) above the Prime
Rate as defined in the Loan Agreement and quoted from time to time by Bank as
such rate may change from time to time (the “Prime Rate Option”).
     3. LIBOR Option Advance. The minimum LIBOR Option Advance will not be less
than Five Hundred Thousand Dollars ($500,000) for any LIBOR Option Advance.
     4. Payment of Interest on LIBOR Option Advances. Interest on each LIBOR
Option Advance shall be payable pursuant to the terms of the Loan Agreement.
Interest on such LIBOR Option Advance shall be computed on the basis of a
360-day year and shall be assessed for the actual number of days elapsed from
the first day of the LIBOR Period applicable thereto but not including the last
day thereof.
     5. Bank’s Records Re: LIBOR Option Advances. With respect to each LIBOR
Option Advance, Bank is hereby authorized to note the date, principal amount,
interest rate and LIBOR Period applicable thereto and any payments made thereon
on Bank’s books and records (either manually or by electronic entry) and/or on
any schedule attached to the Loan Agreement, which notations shall be prima
facie evidence of the accuracy of the information so noted.
     6. Selection/Conversion of Interest Rate Options. At the time any Advance
is requested under the Loan Agreement and/or Borrower wishes to select the LIBOR
Option for all or a portion of the outstanding principal balance of the Loan
Agreement, and at the end of each LIBOR Period, Borrower shall give Bank notice
specifying (a) the interest rate option selected by Borrower; b) the principal
amount subject thereto; and (c) if the LIBOR Option is selected, the length of
the applicable LIBOR Period. Any such notice may be given by email so long as,
with respect to each LIBOR Option selected by Borrower, (i) Bank receives
written confirmation from Borrower not later than three (3) LIBOR Business Days
after such email notice is given; and (ii) such notice is given to Bank prior to
10:00 a.m., California time, on the first day of the LIBOR Period. For each
LIBOR Option requested hereunder, Bank will quote the applicable fixed LIBOR
Rate to Borrower at approximately 10:00 a.m., California time, on the first day
of the LIBOR Period. If Borrower does not immediately accept the rate quoted by
Bank, any subsequent acceptance by Borrower shall be subject to a
redetermination of the rate by Bank; provided, however, that if Borrower fails
to accept any such quotation given, then the quoted rate shall expire and Bank
shall have no obligation to permit a LIBOR Option to be selected on such day. If
no specific designation of interest is made at the time any Advance is requested
under the Loan Agreement or at the end of any LIBOR Period, Borrower shall be
deemed to have selected the Prime Rate Option for such Advance or the principal
amount to which such LIBOR Period applied. At any time the LIBOR Option is in
effect, Borrower may, at the end of the applicable LIBOR Period, convert to the
Prime Rate Option. At any time the Prime Rate Option is in effect, Borrower may
convert to the LIBOR Option, and shall designate a LIBOR Period.
     7. Default Interest Rate. From and after the maturity date of the Loan
Agreement, or such earlier date as all principal owing hereunder becomes due and
payable by acceleration or otherwise, the outstanding principal balance of the
Loan Agreement shall bear interest until paid in full at an increased rate per
annum (computed on the basis of a 360-day year, actual days elapsed) equal to
three percent (3.00%) above the rate then in effect.
     8. Prepayment. In the event that the LIBOR Option is the applicable
interest rate for all or any part of the outstanding principal balance of the
Loan Agreement, and any payment or prepayment of any such outstanding principal
balance of the Loan Agreement shall occur on any day other than the last day of
the applicable LIBOR Period (whether voluntarily, by acceleration, required
payment, or otherwise), or if Borrower elects the LIBOR Option as the applicable
interest rate for all or any part of the outstanding principal balance of the
Loan Agreement in accordance with the terms

-2-



--------------------------------------------------------------------------------



 



and conditions hereof, and, subsequent to such election, but prior to the
commencement of the applicable LIBOR Period, Borrower revokes such election for
any reason whatsoever, or if the applicable interest rate in respect of any
outstanding principal balance of the Loan Agreement hereunder shall be changed,
for any reason whatsoever, from the LIBOR Option to the Prime Rate Option prior
to the last day of the applicable LIBOR Period, or if Borrower shall fail to
make any payment of principal or interest hereunder at any time that the LIBOR
Option is the applicable interest rate hereunder in respect of such outstanding
principal balance of the Loan Agreement, Borrower shall reimburse Bank, on
demand, for any resulting loss, cost or expense incurred by Bank as a result
thereof, including, without limitation, any such loss, cost or expense incurred
in obtaining, liquidating, employing or redeploying deposits from third parties.
Such amount payable by Borrower to Bank may include, without limitation, an
amount equal to the excess, if any, of (a) the amount of interest which would
have accrued on the amount so prepaid, or not so borrowed, refunded or
converted, for the period from the date of such prepayment or of such failure to
borrow, refund or convert, through the last day of the relevant LIBOR Period, at
the applicable rate of interest for such outstanding principal balance of the
Loan Agreement, as provided under this Loan Agreement, over (b) the amount of
interest (as reasonably determined by Bank) which would have accrued to Bank on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank LIBOR market. Calculation of any amounts payable
to Bank under this paragraph shall be made as though Bank shall have actually
funded or committed to fund the relevant outstanding principal balance of the
Loan Agreement hereunder through the purchase of an underlying deposit in an
amount equal to the amount of such outstanding principal balance of the Loan
Agreement and having a maturity comparable to the relevant LIBOR Period;
provided, however, that Bank may fund the outstanding principal balance of the
Loan Agreement hereunder in any manner it deems fit and the foregoing
assumptions shall be utilized only for the purpose of the calculation of amounts
payable under this paragraph. Upon the written request of Borrower, Bank shall
deliver to Borrower a certificate setting forth the basis for determining such
losses, costs and expenses, which certificate shall be conclusively presumed
correct, absent manifest error. Any prepayment hereunder shall also be
accompanied by the payment of all accrued and unpaid interest on the amount so
prepaid. Any outstanding principal balance of the Loan Agreement which is
bearing interest at such time at the Prime Rate Option may be prepaid without
penalty or premium. Partial prepayments hereunder shall be applied to the
installments hereunder in the inverse order of their maturities.
     BY INITIALING BELOW, BORROWER ACKNOWLEDGE(S) AND AGREE(S) THAT: (A) THERE
IS NO RIGHT TO PREPAY ANY LIBOR OPTION ADVANCE , IN WHOLE OR IN PART, WITHOUT
PAYING THE PREPAYMENT AMOUNT, EXCEPT AS OTHERWISE REQUIRED UNDER APPLICABLE LAW;
(B) BORROWER SHALL BE LIABLE FOR PAYMENT OF THE PREPAYMENT AMOUNT IF BANK
EXERCISES ITS RIGHT TO ACCELERATE PAYMENT OF ANY LIBOR OPTION ADVANCE AS PART OR
ALL OF THE OBLIGATIONS OWING UNDER THE LOAN AGREEMENT, INCLUDING WITHOUT
LIMITATION, ACCELERATION UNDER A DUE-ON-SALE PROVISION; (C) BORROWER WAIVE ANY
RIGHTS UNDER SECTION 2954.10 OF THE CALIFORNIA CIVIL CODE, OR ANY SUCCESSOR
STATUTE; AND (D) BANK HAS MADE EACH LIBOR OPTION ADVANCE PURSUANT TO THE LOAN
AGREEMENT IN RELIANCE ON THESE AGREEMENTS.

     
/s/ dpc
   
 
   

     BORROWER’S INITIALS
     9. Hold Harmless and Indemnification. Borrower agrees to indemnify Bank and
to hold Bank harmless from, and to reimburse Bank on demand for, all losses and
expenses which Bank sustains or incurs as a result of (i) any payment of a LIBOR
Option Advance prior to the last day of the applicable LIBOR Period for any
reason, including, without limitation, termination of the Loan Agreement,
whether pursuant to this Addendum or the occurrence of an Event of Default; (ii)
any termination of a LIBOR Period prior to the date it would otherwise end in
accordance with this Addendum; or (iii) any failure by any Borrower, for any
reason, to borrow any portion of a LIBOR Option Advance.
     10. Funding Losses. The indemnification and hold harmless provisions set
forth in this Addendum shall include, without limitation, all losses and
expenses arising from interest and fees that Bank pays to lenders of funds it
obtains in order to fund the loans to Borrower on the basis of the LIBOR
Option(s) and all losses incurred in liquidating or re-deploying deposits from
which such funds were obtained and loss of profit for the period after
termination. A written statement by Bank to Borrower of such losses and expenses
shall be conclusive and binding, absent manifest

-3-



--------------------------------------------------------------------------------



 



error, for all purposes. This obligation shall survive the termination of this
Addendum and the payment of the Loan Agreement.
     11. Regulatory Developments Or Other Circumstances Relating To Illegality
or Impracticality of LIBOR. If any Regulatory Development or other circumstances
relating to the interbank Euro-dollar markets shall, at any time, in Bank’s
reasonable determination, make it unlawful or impractical for Bank to fund or
maintain, during any LIBOR Period, to determine or charge interest rates based
upon LIBOR, Bank shall give notice of such circumstances to Borrower and:
          (i) In the case of a LIBOR Period in progress, Borrower shall, if
requested by Bank, promptly pay any interest which had accrued prior to such
request and the date of such request shall be deemed to be the last day of the
term of the LIBOR Period; and
          (ii) No LIBOR Period may be designated thereafter until Bank
determines that such would be practical.
     12. Additional Costs. Borrower shall pay to Bank from time to time, upon
Bank’s request, such amounts as Bank reasonably determines are needed to
compensate Bank for any costs it incurred which are attributable to Bank having
made or maintained a LIBOR Option Advance or to Bank’s obligation to make a
LIBOR Option Advance, or any reduction in any amount receivable by Bank
hereunder with respect to any LIBOR Option or such obligation (such increases in
costs and reductions in amounts receivable being herein called “Additional
Costs”), to the extent resulting from any Regulatory Developments, which
(i) change the basis of taxation of any amounts payable to Bank hereunder with
respect to taxation of any amounts payable to Bank hereunder with respect to any
LIBOR Option Advance (other than taxes imposed on the overall net income of Bank
for any LIBOR Option Advance by the jurisdiction where Bank is headquartered or
the jurisdiction where Bank extends the LIBOR Option Advance; (ii) impose or
modify any reserve, special deposit, or similar requirements relating to any
extensions of credit or other assets of, or any deposits with or other
liabilities of, Bank (including any LIBOR Option Advance or any deposits
referred to in the definition of LIBOR); or (iii) impose any other condition
affecting this Addendum (or any of such extension of credit or liabilities).
Bank shall notify Borrower of any event occurring after the date hereof which
entitles Bank to compensation pursuant to this paragraph as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation. Determinations by Bank for purposes of this paragraph, shall be
conclusive, provided that such determinations are made on a reasonable basis.
     13. Legal Effect. Except as specifically modified hereby, all of the terms
and conditions of the Loan Agreement remain in full force and effect. This
Addendum completely amends and restates that certain LIBOR Addendum to Loan and
Security Agreement among Bank and Borrowers dated as of July 28, 2006.
[Balance of Page Intentionally Left Blank]

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have agreed to the foregoing as of the date
first set forth above.

              SANTARUS, INC.
 
       
 
  By:  /s/ Debra P. Crawford
 
     
 
       
 
  Title:  SVP & CFO
 
            COMERICA BANK
 
       
 
  By:  /s/ Steven J. Stuckey
 
     
 
       
 
  Title: Senior Vice President

[Signature Page to Amended and Restated LIBOR Addendum
to Amended and Restated Loan and Security Agreement]

 



--------------------------------------------------------------------------------



 



PRIME RATE/LIBOR RATE ADVANCE REQUEST FORM
     The undersigned hereby certifies as follows:
     I,                                                             , am the
duly elected and acting                                          of SANTARUS,
INC. (“Borrower”).
     This Prime Rate/LIBOR Rate Advance Request Form is delivered on behalf of
Borrower to Comerica Bank, pursuant to that certain Amended and Restated Loan
and Security Agreement among Borrower and Comerica Bank, dated as of July 11,
2008 (the “Agreement”). The terms used herein which are defined in the Agreement
have the same meaning herein as ascribed to them therein.
     Borrower hereby request on                                         , 20___,
an Advance/conversion from one rate to another, as follows:
     (a) The date on which the Advance is to be made/converted is
                    , 20___.
     (b) The amount of the Advance/conversion is to be
                                         ($                     ), in the form
of a Prime Rate Advance of $                                        ; and/or a
LIBOR Rate Advance of $                                         for a LIBOR
Interest Period of                      days.
     All representations and warranties (including any updates thereto in
accordance with Section 3.2(b) of the Agreement) of Borrower stated in the
Agreement (as amended from time to time) are true, correct and complete in all
material respects as of the date of this Request; provided, however, that those
representations and warranties expressly referring to another date shall be
true, correct and complete in all material respects as of such date.
     IN WITNESS WHEREOF, this Prime Rate/LIBOR Rate Advance Request Form is
executed by the undersigned as of this                      day of
                    , 20___.

              SANTARUS, INC.
 
       
 
  By:     
 
     
 
       
 
  Title:  
 
       

 